Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of November ___, 2020 (this “Agreement”), by
and between Emerald X, LLC, a Delaware limited liability company (the
“Company”), and Hervé Sedky (the “Executive”) (each of the Executive and the
Company, a “Party,” and collectively, the “Parties”) and, solely for purposes of
Sections 1.2, 2.3(b), 2.4, and 8.1, Emerald Holding, Inc., a Delaware
corporation (“Parent”) is effective as of the date hereof.

WHEREAS, the Company desires to employ the Executive and wishes to acquire and
be assured of the Executive’s services on the terms and conditions hereinafter
set forth; and

WHEREAS, the Executive desires to be employed by the Company and to perform and
to serve the Company on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1.Employment.

1.1.Term.  Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on January 22, 2021 (the
“Start Date”) and ending on the fourth anniversary of the Start Date (the
“Initial Term”); provided, however, that the period of the Executive’s
employment pursuant to this Agreement shall be automatically extended for
successive one-year periods thereafter (each, a “Renewal Term”), in each case
unless either Party provides the other Party with written notice that such
period shall not be so extended at least six (6) months in advance of the
expiration of the Initial Term or the then-current Renewal Term, as applicable
(the Initial Term and all Renewal Terms, collectively, the “Term”).  Each
additional one-year Renewal Term shall be added to the end of the next scheduled
expiration date of the Initial Term or Renewal Term, as applicable, as of the
first day after the last date on which notice may be given pursuant to the
preceding sentence.  

1.2.Duties.  Beginning on the Start Date, the Executive shall serve as the
Company’s and Parent’s President and Chief Executive Officer, and in such other
positions as an officer or director of the Company and such Affiliates (as
defined in Section 8.12 below) of the Company as the Executive and the board of
directors of Parent (the “Board”) shall mutually agree from time to time. The
Executive shall report directly to the Board beginning on the Start Date and
during the Term, and shall perform such duties, functions and responsibilities
during the Term as are commensurate with his position at such time, as
reasonably and lawfully directed by the Board; provided that, during the period
that the Limited Non-Compete (as defined below) remains in effect, the Executive
shall have no duties, functions and responsibilities related to any jewelry
events (including, but not limited to, Couture, JA New York; Las Vegas Antique
Jewelry and Watch) or any fasteners events (including, but not limited to,
International Fastener Expo; Match & Meet). On or as soon as practicable
following the Start Date, the Board shall appoint the Executive to the Board and
during the Term, Parent shall use its best efforts to nominate the Executive for
reelection to the Board. The Executive shall not receive separate or additional
compensation for such Board service. The Executive’s principal place of
employment shall at all

1

--------------------------------------------------------------------------------

 

times during the Term be the Company’s offices in New York, New York (subject to
reasonable accommodations in light of COVID-19-related or similar
considerations).

1.3.Exclusivity.  During the Term, the Executive shall devote substantially all
of the Executive’s business time and attention to the business and affairs of
the Company, shall faithfully serve the Company, and shall conform to and comply
with the lawful and reasonable directions and instructions given to the
Executive by the Board, consistent with Section 1.2 hereof.  During the Term,
the Executive shall use the Executive’s best efforts to promote and serve the
interests of the Company and shall not engage in any other business activity,
whether or not such activity shall be engaged in for pecuniary profit; provided
that the Executive may (a) serve any civic, charitable, educational or
professional organization, (b) manage the Executive’s personal investments, and
(c) serve as a director on an outside board of directors with the Board’s
advance written consent, in each case so long as any such activities do not (X)
violate the terms of this Agreement (including Section 4) or (Y) interfere with
the Executive’s duties and responsibilities to the Company in any material
respect.

Section 2.Compensation.

2.1.Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $650,000, payable in accordance with the Company’s standard
payroll policies, which will be reviewed for increase annually during the Term
(as increased from time to time, the “Base Salary”).

2.2.Annual Bonus.  For each calendar year ending during the Term, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”) to be based
upon Company performance and other criteria for each such calendar year as
determined by the Board after consultation with the Executive.  The Executive’s
target Annual Bonus opportunity for each calendar year that ends during the Term
shall be 107.69% of the Base Salary ($700,000 based on the Base Salary in effect
at the Start Date) (the “Target Annual Bonus Opportunity”).  For the first
twelve (12) months of the Term, however, the Annual Bonus shall be guaranteed at
an amount equal to the Target Annual Bonus Opportunity, which guarantee shall,
to the extent the Start Date does not fall on the first day of a calendar year,
be pro-rated for the number of days within the first twelve (12) months of the
Term occurring within each of the first two calendar years of the Term. Subject
to the foregoing (and to the extent an Annual Bonus in respect of the first
twelve (12) months is paid over two calendar years, with respect to the
remaining portion of the Annual Bonus in respect of the second calendar year),
the amount of the Annual Bonus actually paid shall depend on the extent to which
the performance goals, set annually by the Board as described above, are
achieved or exceeded.  The Annual Bonus shall be paid in the calendar year
following the calendar year in respect of which it is earned at the same time as
the Company normally pays bonuses to other senior executives; provided, that, if
Executive’s employment hereunder is terminated prior to the Annual Bonus payment
date (a) by the Company for Cause or (b) by the Executive voluntarily without
Good Reason and not for death or Disability, the Annual Bonus shall not be
payable.

 

2

2

--------------------------------------------------------------------------------

 

2.3. Sign-On Compensation.

(a) The Company shall pay the Executive a cash sign-on bonus in an amount equal
to $100,000 (the “Sign-On Bonus”), which Sign-On Bonus shall be payable to the
Executive in lump sum within thirty (30) days following the Start Date.

(b) Within ten (10) days following the Start Date, Parent shall grant to the
Executive a number of restricted stock units (“RSUs”) pursuant to Parent’s 2017
Omnibus Equity Plan (the “Plan”) and the forms of award agreement substantially
in the form attached hereto as Exhibit A.  The common stock of Parent (“Common
Stock”) underlying the RSUs shall have an aggregate value of $1,250,000 on the
date of grant, valued based on the fair market value of the Common Stock as of
the date of grant (as determined pursuant to the Plan), but in no case shall
more than 355,000 RSUs be issued pursuant to the foregoing.

2.4.Equity.  The Executive shall be provided the following equity incentive
interests and/or rights to purchase equity interests in Parent:

(a) Initial Equity Grants.  Within ten (10) days following the Start Date,
Parent shall grant to the Executive a combination of RSUs and an option to
purchase Common Stock (an “Option”) pursuant to the Plan and the forms of award
agreements substantially in the forms attached hereto as Exhibit B and Exhibit
C, respectively.  

(b) Equity Purchase.  As soon as practicable following the Start Date (or, if
mutually agreed with the Company, prior to the Start Date), the Executive shall
purchase a number of shares of Common Stock with an aggregate fair market value
of $200,000 on the date of purchase (based on a purchase price per share equal
to the fair market value per share of Common Stock on the date of purchase).

2.5. Employee Benefits.  During the Term, the Executive shall be eligible to
participate in such health and other group insurance, perquisites and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.  

2.6. Vacation.  During the Term, the Executive shall be entitled to an unlimited
number of vacation days, pursuant to the Company’s MyTime policy.

2.7. Business Expenses.  The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Term in performing
the Executive’s duties under this Agreement in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof), as in effect from time to time.  To the extent that any travel
requires a flight approximately two hours or longer, the Executive shall be
permitted to fly business class.  Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
described in this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and guidance thereunder (“Section
409A”), any expense or reimbursement described in this Agreement shall meet the
following requirements: (a) the amount of expenses eligible for reimbursement
provided to the Executive during any calendar

3

3

--------------------------------------------------------------------------------

 

year will not affect the amount of expenses eligible for reimbursement to the
Executive in any other calendar year; (b) the reimbursements for expenses for
which the Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar quarter following the calendar quarter in which the
applicable expense is incurred; (c) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (d) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.

2.8.Legal Fees.  Within ten (10) days of the date the Executive submits
applicable documentation for reimbursement, the Company shall reimburse the
Executive reasonable, documented legal fees and related expenses incurred in
connection with the drafting, negotiation and execution of this Agreement, the
Executive’s equity arrangements and the other agreements and arrangements
related to the Executive’s employment transition and commencement of employment
with the Company.

Section 3.Employment Termination.  

3.1.Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate the Executive’s employment hereunder for any reason during
the Term at any time, in each case upon not less than 15 days’ notice to the
Company or the Executive, as applicable (the date on which the Executive’s
employment terminates for any reason is herein referred to as the “Termination
Date”).  Upon the termination of the Executive’s employment with the Company for
any reason, the Executive shall be entitled to (a) payment of any Base Salary
earned but unpaid through the Termination Date, (b) any earned but unpaid Annual
Bonus for calendar years completed prior to the Termination Date (payable in the
ordinary course pursuant to Section 2.2), (c) vested benefits (if any) in
accordance with the applicable terms of applicable Company arrangements and (d)
any unreimbursed expenses in accordance with Sections 2.8 and 2.9 hereof
(collectively, the “Accrued Amounts”).  

3.2. Certain Terminations.

(a) Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason.  If (1) the Executive’s employment
is terminated (X) by the Company other than for Cause, death or Disability or
(Y) by the Executive for Good Reason, (2) the Term expires due to the Company’s
provision of a non-renewal notice pursuant to Section 1.1, or (3) the Executive
is not permitted by the Company to commence employment with the Company pursuant
to the terms hereof, other than due to any action taken by Executive that would
constitute Cause under this Agreement, in addition to the Accrued Amounts, the
Executive shall be entitled to: (i) a payment equal to one (1) times the sum of
the Executive’s Base Salary at the rate in effect immediately prior to the
Termination Date (or, in the case of clause (3), on the Start Date) and the
amount of any Annual Bonus actually earned in respect of the last completed
fiscal year prior to the year in which the Termination Date occurs, or if
terminated prior to any non-pro rated Annual Bonus being paid, an amount equal
to the Target Annual Bonus Opportunity (the “Severance Amount”); (ii) the Pro
Rata Bonus (as defined below), (iii) pro rata vesting of a number of then
unvested Options and then unvested RSUs granted to Executive equal to the number
of unvested RSUs and unvested Options that would have become vested in the

4

4

--------------------------------------------------------------------------------

 

ordinary course (calculated on a grant-by-grant basis) had the Executive
remained employed with the Company for an additional twelve (12) months,
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed by the Company from the last vesting date for the
applicable award (or, in the case of the first vesting tranche, since the
vesting commencement date) and the denominator of which is 365; and (iv) subject
to the timely election of continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and the Executive’s
copayment of premiums associated with such coverage consistent with amounts paid
by the Executive during the year in which the Termination Date occurs, the
Company shall reimburse the Executive, on a monthly basis, an after-tax amount
equal to the excess costs of continued health benefits for himself and his
covered dependents for the twelve (12)-month period following the Termination
Date (“Medical Benefit Continuation”).

The Company’s obligations to pay the Severance Amount and to provide Medical
Benefit Continuation shall be conditioned upon (i) the Executive’s continued
compliance with the Executive’s obligations under Section 4 of this Agreement
and (ii) the Executive executing and delivering to the Company a general release
in the form attached hereto as Exhibit D (the “Release”) and the Release
becoming irrevocable within 60 days following the Termination Date (the date
that the Release becomes irrevocable, the “Release Effective Date”).  Payment of
the Severance Amount will be made in equal installments on the Company’s payroll
dates occurring in the 12 month period following the Release Effective Date, and
payments of the Medical Benefit Continuation will be paid, in each case
commencing on the first payroll date of the Company following the Release
Effective Date; provided, that, if the 60-day period referred to in the
preceding sentence spans two calendar years, payments shall in all cases be paid
or commence to be paid on the first payroll date in the second calendar year;
provided, further, that, the first payment will include any installments that
would have been paid prior thereto but for this sentence; and provided further
in the event that a “change in control event” under Section 409A of the Code has
occurred within two (2) years prior to the date on which the Severance Amount
becomes payable, the Severance Amount shall be paid in a lump sum on the 60th
day that follows such change in control event.    

If the Executive is not permitted to continue participation in the Company’s
medical insurance plan pursuant to the terms of such plan or pursuant to a
determination by the Company’s insurance providers or such continued
participation in any plan would result in the imposition of an excise tax on the
Company pursuant to Section 4980D of the Code, the Company shall use reasonable
efforts to obtain individual insurance policies providing medical benefits to
the Executive and his covered dependents during the Medical Benefits
Continuation period, but shall be required to pay for such policies only an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company’s medical plans; provided, that, if such
coverage cannot be obtained, the Company shall pay to the Executive monthly
during the Medical Benefit Continuation period an amount equal to the amount the
Company would have paid had the Executive continued participation in the
Company’s medical plan.

(b) Termination by Death or Disability.  If the Executive’s employment is
terminated by reason of the Executive’s death or Disability, the Company shall
pay the Executive (or the Executive’s heirs upon a termination by death) a
pro-rata bonus for the year of termination, equal to the Annual Bonus the
Executive would have been entitled to receive had the Executive’s employment not
been terminated, based on the actual performance of the Company

5

5

--------------------------------------------------------------------------------

 

for the full year, multiplied by a fraction, the numerator of which is the
number of days the Executive is employed by the Company during the applicable
year prior to and including the Termination Date and the denominator of which is
365, payable at the time when annual bonuses are paid generally (the “Pro Rata
Bonus”).

(c) Definitions.  For purposes of Section 3, the following terms have the
following meanings:

(1)“Cause” shall mean the Executive’s having engaged in any of the following:
(A) willful misconduct or gross negligence in the performance of any of the
Executive’s duties to the Company, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties or to cooperate with an internal investigation being conducted
by or at the direction of the Board, which is not cured to the reasonable
satisfaction of the Board within 30 days after the Executive receives from the
Board written notice of such failure or refusal; (C) any indictment for,
conviction of, or plea of guilty or nolo contendere to, (1) any felony (other
than motor vehicle offenses the effect of which do not materially affect the
performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject; (D) any willful failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business or financial condition of the Company, which in the case of a failure
that is capable of being cured, is not cured to the reasonable satisfaction of
the Board within 30 days after the Executive receives from the Company written
notice of such failure or (E) abuse of alcohol or another controlled substance
which materially impacts the Executive’s performance of Executive’s duties
hereunder.  If the Company terminates the Executive’s employment for Cause, the
Company shall provide written notice to the Executive of that fact on or before
the termination of employment. However, if, within 60 days following the
termination, the Company first discovers facts that would have established
“Cause” for termination, and those facts were not known by the Company at the
time of the termination, then the Company may provide Executive with written
notice, including the facts establishing that the purported “Cause” was not
known at the time of the termination, in which case the Executive’s termination
of employment will be considered a for Cause termination under this Agreement,
and Executive shall be required to immediately return to the Company all amounts
previously paid or provided to the Executive pursuant to Section 3.2(a), and the
Company shall have the right to cease to pay or provide any future amounts
pursuant to Section 3.2(a).

(2)“Disability” shall mean the Executive is entitled to and has begun to receive
long-term disability benefits under the long-term disability plan of the Company
in which the Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental illness, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.

(3)“Good Reason” shall mean one of the following has occurred: (A) a material
breach by the Company of any of the terms in this Agreement; (B) any reduction
in the Executive’s Base Salary or Target Annual Bonus Opportunity; (C) the
relocation

6

6

--------------------------------------------------------------------------------

 

of the Executive’s principal place of employment that would increase the
Executive’s one-way commute by more than 20 miles; or (D) any material and
adverse change in the Executive’s position, title or status or any change in the
Executive’s job duties, authority or responsibilities to those of lesser
status.  A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice of the termination, setting
forth the conduct of the Company that constitutes Good Reason, within 60 days of
the first date on which the Executive has knowledge of such conduct. The
Executive shall further provide the Company at least 30 days following the date
on which such notice is provided to cure such conduct.  Failing such cure, a
termination of employment by the Executive for Good Reason shall be effective on
the day following the expiration of such cure period.

(d) Section 409A.  The provisions herein, and plans and arrangements referenced
hereunder, are intended to comply with, or be exempt from, the requirements of
Section 409A of the Code and will be administered, construed and interpreted in
accordance with such intent.   If the Executive is a “specified employee” for
purposes of Section 409A, to the extent the Severance Amount required to be paid
pursuant to Section 3.2 hereof constitutes “non-qualified deferred compensation”
for purposes of Section 409A, payment thereof shall be delayed until the day
after the first to occur of (i) the day which is six months from the Termination
Date and (ii) the date of the Executive’s death, with any delayed amounts being
paid in a lump sum together with interest on such amount at the applicable
federal rate (as defined in and under Section 1274(d) of the Code) on such date
and any remaining payments being made in the normal course.  For purposes of
this Agreement, the terms “terminate,” “terminated” and “termination” mean a
termination of the Executive’s employment that constitutes a “separation from
service” within the meaning of the default rules under Section 409A.  For
purposes of Section 409A, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

3.3. Exclusive Remedy.  The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive under this Agreement upon a termination of the
Executive’s employment, unless otherwise provided in any agreement that
post-dates this Agreement.  For the avoidance of doubt, the foregoing sentence
relates solely to this Agreement and does not impact or alter any rights to
payments or benefits the Executive may have under the Plan and award agreements
thereunder.  

3.4. Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall, if requested,
resign as of the Termination Date, from all positions the Executive then holds
as an officer, director and member of the boards of directors (and any committee
thereof) of the Company and its Affiliates.  The Executive shall be required to
execute such writings as are required to effectuate the foregoing.

3.5. Cooperation.  Following the termination of the Executive’s employment with
the Company for any reason, upon reasonable request from the Company and at the
Company’s expense and subject to the Executive’s reasonable availability, the
Executive shall respond and provide information with respect to matters in which
the Executive has knowledge as a result of his services to the Company and its
subsidiaries, and will provide reasonable assistance to the Company in defense
of any claims that may be made against the Company, and will assist

7

7

--------------------------------------------------------------------------------

 

the Company in the prosecution of any claims that may be made by the Company, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company.  The Company shall compensate the Executive for all
hours of time spent in complying with this Section 3.5 above 5 hours in any
calendar month, at an hourly rate based on his Base Salary in effect immediately
prior to the Executive’s termination of employment.  

3.6. No Mitigation or Offset.  The Executive is not be required to seek other
employment or otherwise mitigate the payment obligations of the Company pursuant
to this Agreement, nor will any such payments be reduced by any earnings the
Executive may receive from any other source.

 

Section 4.

Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

4.1. Unauthorized Disclosure.  The Executive agrees and understands that in the
Executive’s position with the Company, the Executive will be exposed to and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”).  Confidential Information shall
not include information that is generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 4.1 or disclosure by a third party who is known by the Executive to owe
the Company an obligation of confidentiality with respect to such
information.  The Executive agrees that at all times during the Executive’s
employment with the Company, the Executive shall not disclose such Confidential
Information to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”), except in connection with Executive’s employment with the
Company, and shall not disclose any Confidential Information to any Person
following Executive’s employment with the Company without the prior written
consent of the Company, and shall not use or attempt to use any such information
in any manner other than in connection with the Executive’s employment with the
Company, unless required or permitted by law to disclose such information, in
which case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as reasonably
practicable.  This confidentiality covenant has no temporal, geographical or
territorial restriction.  Upon termination of the Executive’s employment with
the Company, the Executive shall promptly following request supply to the
Company all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by or otherwise submitted to the Executive during the
Executive’s employment with the Company (other than any documents relating to
the Executive’s employment, benefits, personal tax related-matters or personal
contacts), and any copies thereof, in each case, to the extent remaining in the
Executive’s

8

8

--------------------------------------------------------------------------------

 

(or capable of being reduced to the Executive’s) possession.  Notwithstanding
the foregoing, nothing herein shall prevent the Executive from disclosing
Confidential Information to the extent required by law.  Additionally, nothing
herein shall preclude the Executive’s right to communicate, cooperate or file a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower or similar provisions of any such law or
regulation; provided that in each case such communications and disclosures are
consistent with applicable law.  Nothing herein shall preclude the Executive’s
right to receive an award from a Governmental Entity for information provided
under any whistleblower or similar program.  The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law.  The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under
seal.  If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in any
related court proceeding, provided that the Executive files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

4.2. Non-Competition.  By and in consideration of the Company entering into this
Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Term and for a period of 12 months after the Executive’s termination
of employment for any reason (the “Restriction Period”), directly or indirectly,
own, manage, operate, join, control, be employed by, or participate in the
ownership, management, operation or control of, or be connected in any manner
with, including, without limitation, holding any position as a stockholder,
director, officer, consultant, independent contractor, employee, partner, or
investor in, any Restricted Enterprise (as defined below); provided that in no
event shall (X) ownership by the Executive of two percent or less of the
outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a shareholder thereof, (Y) being employed by or otherwise
providing services to an entity, standing alone, be prohibited by this Section
4.2, so long as the entity has more than one discrete and readily
distinguishable part of its business and the Executive’s duties are not at or
involving the part of the entity’s business that is actively engaged in a
Restricted Enterprise or (Z) subject to prior written approval by the
Compensation Committee of the Board, being a passive investor or equity holders
in a private equity, venture or similar fund that invests in Restricted
Enterprises or providing services to a private equity, venture or similar
management firm that invests in Restricted Enterprises, be prohibited by this
Section 4.2, so long as such services do not involve directing investments in or
providing services to such Restricted Enterprises.  For purposes of this
paragraph, “Restricted Enterprise” shall mean (1) any Person that is engaged in
the operation of business-to-business live events including trade shows,
conferences and hosted buyer events, and/or (2) any Person that is engaged in
the operation of a business in material competition with any other business line
in which the Company is engaged,

9

9

--------------------------------------------------------------------------------

 

which business line generates an annual revenue equal to or in excess of $10
million; in each case, in any country or territory in which Parent or any of its
subsidiaries markets any of its services or products, and during the Term (or,
in the case of enforcement after the Termination Date, during the two (2) year
period preceding the Termination Date).  In accordance with Massachusetts law,
you are hereby advised that you have the right to consult with counsel before
signing this Agreement.     

4.3. Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not directly or indirectly hire, contact, induce or solicit (or
assist any Person to hire, contact, induce or solicit) for employment any person
who is, or within 12 months prior to the date of such hiring, contacting,
inducing or solicitation was, an employee of the Company or any of its
Affiliates; provided, however, that the foregoing shall not prevent the
Executive from placing advertisements in publications of general circulation or
on job search websites, so long as the Executive is not personally involved in
recruiting any individual who responds to such an advertisement.

4.4. Interference with Business Relationships.  During the Restriction Period
(other than in connection with carrying out the Executive’s responsibilities for
the Company and its Affiliates), the Executive shall not directly or indirectly
induce or solicit (or assist any Person to induce or solicit) any customer or
client of the Company or its subsidiaries to terminate its relationship or
otherwise cease doing business in whole or in part with the Company or its
Affiliates, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or its Affiliates
and any of its or their customers or clients so as to cause harm to the Company
or its Affiliates.

4.5. Extension of Restriction Period.  The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Section 4.2,
4.3 or 4.4 hereof.

4.6. Proprietary Rights.  Except to the extent any rights in any inventions,
discoveries, and improvements (whether or not patentable or registrable under
copyright or similar statutes), and all patentable or copyrightable works,
initiated, conceived, discovered, reduced to practice, or made by the Executive,
either alone or in conjunction with others, during the Executive’s employment
with the Company and related to the business or activities of the Company and
its Affiliates (the “Developments”) constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliate, the Executive assigns and agrees to
assign all of the Executive’s right, title and interest in all Developments
(including all intellectual property rights therein) to the Company or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement.  The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliate
as the Executive’s employer.  The Executive hereby expressly and irrevocably
waives any and all moral rights in the Developments including, without
limitation, the right to attribution or anonymity in respect of authorship, the
right to restrain any distortion, mutilation or other modification of any such
Developments and the right to prohibit any use of any such Developments in
association with a product, service, cause or institution that may be

10

10

--------------------------------------------------------------------------------

 

prejudicial to his honor or reputation.  Whenever reasonably requested to do so
by the Company, and at the expense of the Company, the Executive shall execute
any and all applications, assignments or other instruments which the Company
shall reasonably deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company and its Affiliates therein with respect to the
Developments.  These obligations shall continue beyond the end of the
Executive’s employment with the Company with respect to Developments initiated,
conceived or made by the Executive while employed by the Company, and shall be
binding upon the Executive’s employers, assigns, executors, administrators and
other legal representatives.  In connection with the Executive’s execution of
this Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights related to the
Company’s business that the Executive holds as of the date hereof.  If the
Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 4.6, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and on the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.6 with the same legal
force and effect as if executed by the Executive.

4.7. Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach, threatened breach and/or continued breach by the Executive and/or
any and all Persons acting for and/or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity.  The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, without limitation, the recovery of damages from the
Executive.  The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company and its Affiliates because of the
Executive’s access to Confidential Information and the Executive’s material
participation in the operation of such businesses.

Section 5.Representations.  The Executive represents and warrants that (a) the
Executive is not subject to any contract, arrangement, policy or understanding,
or to any statute, governmental rule or regulation, that in any way limits the
Executive’s ability to enter into and fully perform the Executive’s obligations
under this Agreement and (b) the Executive is not otherwise unable to enter into
and fully perform the Executive’s obligations under this Agreement.  In the
event of a material breach of any representation in this Section 5, the Company
may terminate this Agreement and the Executive’s employment with the Company
without any liability to the Executive.

Section 6.Non-Disparagement.  From and after the Start Date and following
termination of the Executive’s employment with the Company (i) the Executive
agrees not to make any statement that is intended to become public, or that
should reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company, any of its subsidiaries,
Affiliates, employees, officers, directors or stockholders, and (ii) the Company

11

11

--------------------------------------------------------------------------------

 

agrees that it will issue no public statements and will instruct its directors
and executive officers not to make any statement that is intended to become
public, or that should reasonably be expected to become public, and that
criticizes, ridicules, disparages or is otherwise derogatory of the Executive.

Section 7.Taxes; Clawbacks.

7.1.Withholding.  All amounts paid to the Executive under this Agreement during
or following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.  The Executive shall be solely responsible for the
payment of all taxes imposed on the Executive relating to the payment or
provision of any amounts or benefits hereunder.

7.2. Section 280G.  

(a) In the event that shareholder approval is not obtained pursuant to Section
7.2(c) below (or payments or benefits are not eligible for a “cure” vote under
Section 280G of the Code), if (i) the aggregate of all amounts and benefits due
to the Executive under this Agreement or under any other Company arrangement
would, if received by the Executive in full and valued under Section 280G of the
Code, constitute “parachute payments” as defined in and under Section 280G of
the Code (collectively, “280G Benefits”), and if (ii) such aggregate would, if
reduced by all federal, state and local taxes applicable thereto, including the
excise tax imposed pursuant to Section 4999 of the Code, be less than the amount
the Executive would receive, after all taxes, if the Executive received
aggregate 280G Benefits equal (as valued under Section 280G of the Code) to only
three times the Executive’s “base amount” as defined in and under Section 280G
of the Code, less $1.00, then (iii) such 280G Benefits as the Executive shall
select shall (to the extent that the reduction of such 280G Benefits can achieve
the intended result and such 280G Benefits are not subject to Section 409A of
the Code) be reduced or eliminated to the extent necessary so that the aggregate
280G Benefits received by the Executive will not constitute parachute
payments.  Notwithstanding the foregoing, if any 280G Benefits are subject to
Section 409A of the Code or if the Executive fails to select an order under the
preceding sentence, any such reduction shall occur in the following order: (i)
by eliminating the acceleration of vesting of any stock options for which the
exercise price exceeds the fair market value (and if there is more than one
option award so outstanding, then the acceleration of the vesting of the most
“under water” option shall be reduced first, and so-on), starting with those
assigned the most value for under Q&A 24 of Treas. Reg. 1.280G-1 and so-on; (ii)
by reducing any cash payments not subject to Section 409A of the Code; (iii) by
reducing any benefit continuation payments (and if there be more than one such
payment, by reducing the payments in reverse order, with the payments made the
latest being reduced first); (iv), by reducing any cash payments that are
subject to Section 409A of the Code (and if there be more than one such payment,
by reducing the payments in reverse order, with the payments made the latest
being reduced first); (v) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to the Executive by the Company that are subject to
performance-based vesting (and if there be more than one such award held by the
Executive, by reducing the awards in the reverse order of the date of their
award, with the most-recently awarded reduced first and the oldest award reduced
last); (vi) by reducing the payments of any restricted stock, restricted stock
units, performance awards or similar equity-based awards that have been

12

12

--------------------------------------------------------------------------------

 

awarded to the Executive by the Company that are subject to time-based vesting
(and if there be more than one such award held by Executive, by reducing the
awards in the reverse order of the date of their award, with the most-recently
awarded reduced first and the oldest award reduced last) starting with those
assigned the most value for under Q&A 24 of Treas. Reg. 1.280G-1 and so-on; and
(vii) by reducing the acceleration of vesting of any stock options that are not
described in (i), above starting with those assigned the most value for under
Q&A 24 of Treas. Reg. 1.280G-1 and so-on.

(b) It is possible that after the determinations and selections made pursuant to
this Section 7.2, the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under this Section 7.2
(hereafter referred to as an “Excess Payment” or “Underpayment,”
respectively).  If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then the Executive
shall promptly pay an amount equal to the Excess Payment to the Company,
together with interest on such amount at the applicable federal rate (as defined
in and under Section 1274(d) of the Code) from the date of the Executive’s
receipt of such Excess Payment until the date of such payment.  In the event
that it is determined (i) by a court or (ii) by the Company’s third-party
auditor, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to the Executive, together with interest on
such amount at the applicable federal rate from the date such amount would have
been paid to the Executive had the provisions of this Section 7.2 not been
applied until the date of such payment.

(c) Notwithstanding the foregoing, if it appears that any amount or benefit that
is to be paid to the Executive under this Agreement or any other plan, program,
agreement, or arrangement of the Company or any of its Affiliates may constitute
a “parachute payment” under Section 280G(b)(2) of the Code, the Company (if
eligible to use such exemption) shall (if then eligible to do so) use its best
reasonable efforts to obtain shareholder approval of such payments for purposes
of Section 280G(b)(5) of the Code.

(d) The costs of all analysis pursuant to this Section 7.2 shall be borne
exclusively by the Company and the Company shall provide the Executive with
written records of its analysis performed hereunder.

7.3. Clawbacks.  If any law, rule or regulation applicable to the Company or its
Affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its Affiliates has been listed),
or any policy of the Company or its Affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its Affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion.  Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its

13

13

--------------------------------------------------------------------------------

 

Affiliates which results in a financial loss to the Company or its Affiliates,
the Company shall be entitled to recoup an amount from the Executive determined
by the Company in its reasonable discretion to be commensurate with such
financial loss.

Section 8.Miscellaneous.

8.1. Indemnification; D&O Insurance. On the Start Date, Parent and the Executive
shall enter into the standard form of indemnification agreement that Parent
offers to its Section 16 officers, as referenced in Parent’s Form 10-K filed in
February 2020. Without limiting the foregoing, the Company agrees that it will
indemnify and hold harmless the Executive (including by advancing all reasonable
legal fees and expenses incurred by the Executive within fifteen (15) days of
receipt of documentation thereof to the Executive) against any claims, cost and
expenses the Executive may incur as a result of any alleged violation of the
non-competition restrictions requiring the Executive to refrain from
participating in any jewelry events (including, but not limited to, Couture, JA
New York, and Las Vegas Antique Jewelry and Watch) or any fasteners events
(including, but not limited to, International Fastener Expo, and Match & Meet)
contained in an agreement to be entered into by and between the Executive and
Reed Elsevier Inc. (the “Limited Non-Compete”) solely in connection with the
execution of, or provision of services under, this Agreement or the Executive’s
required equity investment in the Company. For the avoidance of doubt, the
foregoing indemnification of the Executive shall not apply with respect to any
claims, cost and expenses the Executive may incur as a result any alleged
violation of the Limited Non-Compete not in connection with the Executive’s
execution of, or provision of services under, this Agreement. The Executive
shall be covered under any directors’ and officers’ insurance that the Company
and Parent maintain for its directors and other officers in the same manner and
on the same basis as the Company’s and Parent’s other directors and other senior
officers during the Term and for so long as any claims may be made against the
Executive consistent with applicable statutes of limitation after the Term.

8.2. Amendments and Waivers.  This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided that the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such
waiver.  The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver.  Except as otherwise expressly
provided herein, no failure on the part of either Party to exercise, and no
delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  

8.3. Assignment; No Third-Party Beneficiaries.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this

14

14

--------------------------------------------------------------------------------

 

Agreement, except the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive.  The Company is authorized to assign this Agreement and its rights
and obligations hereunder without the consent of the Executive as part of the
transfer of all or substantially all of its properties or assets to any other
Person or entity; provided that no such transfer shall operate to expand the
scope of any restrictive covenant set forth herein unless otherwise agreed by
the Executive in writing in connection with such transfer.

8.4. Notices.  Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service, with confirmation of receipt, (ii)
e-mail, (iii) reputable commercial overnight delivery service courier, with
confirmation of receipt or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

If to the Company or Parent:



 

Emerald X, LLC

100 Broadway, 14th Floor

New York, NY 10005

Attention:  Chairman of the Board and General Counsel

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY  10004

Attention:  Jeffrey Ross, Esq.

 

 



If to the Executive:At the Executive’s principal office at the Company (during
the Term), and at all times to the Executive’s principal residence as reflected
in the records of the Company. If by e-mail, to the Executive’s email as
reflected in the Company’s records.

 

with a copy (not constituting notice hereunder) to:

Moulton | Moore | Stella LLP

Frank Gehry Building

2431 Main Street, Suite C

Santa Monica, CA 90405

Attention:   Adam Stella

Email:adam@moultonmoore.com.

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received (or the following business day in the case of
emails or facsimiles

15

15

--------------------------------------------------------------------------------

 

delivered after normal business hours at the location of the recipient).  Either
Party may change its address or email address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties hereto notice in the manner then set forth.

 

8.5. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the Parties hereto shall be
governed by, the laws of the Commonwealth of Massachusetts without giving effect
to the conflicts of law principles thereof.

8.6. Jurisdiction; Waiver of Jury Trial.  The Executive agrees that jurisdiction
and venue for any action arising from or relating to this Agreement or the
relationship among the Parties hereto, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in the federal and state courts of the Commonwealth of Massachusetts
located in Suffolk County (collectively, the “Selected Courts”) (provided, that
a final judgment in any such action shall be conclusive and enforced in other
jurisdictions) and further agree that service of process may be made in any
matter permitted by law.  The Executive irrevocably waives and agrees not to
assert (i) any objection which he may ever have to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts, and (ii) any claim that any such
action brought in any such court has been brought in an inconvenient
forum.  This Section 8.6 is intended to fix the location of potential litigation
among the Parties hereto and does not create any causes of action or waive any
defenses or immunities to suit.  EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY,
TO THE EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

8.7. Severability.  Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.  In addition, should a
court or arbitrator determine that any provision or portion of any provision of
this Agreement, including those contained in Section 4 hereof, is not reasonable
or valid, either in period of time, geographical area, or otherwise, the Parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

8.8. Entire Agreement.  From and after the Start Date, this Agreement (including
all Exhibits hereto and documents referenced herein) constitutes the entire
agreement among the Parties hereto, and supersedes all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, among the Parties hereto with respect to the subject matter
hereof.

16

16

--------------------------------------------------------------------------------

 

8.9. Counterparts.  This Agreement may be executed by .pdf or facsimile
signatures in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.

8.10.Binding Effect.  This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties hereto, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company or Parent.

8.11.General Interpretive Principles.  The name assigned to this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.  Any reference to a Section of the Code shall be deemed to
include any successor to such Section.

8.12.Affiliates.  For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by, or Under Common Control with
the Company.  The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities of any company or other
ownership interest, by contract or otherwise) of a person or entity.  

[signature page follows]

 

17

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

EMERALD X, LLC


 

By:

Name:

Title:  

 

 

 

EMERALD HOLDING, INC. (solely for purposes of Sections 1.2, 2.3(b), 2.4, and 8.1
of this Agreement)

 

 

By:  _____________________________

        Name:

        Title:

 

 

EXECUTIVE

 

 

 

 

Hervé Sedky

  

[Signature Page to Sedky Employment Agreement]



 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Restricted Stock Unit Award Agreement

[To be provided.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit B

Restricted Stock Unit Award Agreement

[To be provided.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit C

Option Award Agreement

[To be provided.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit D

You should consult with an attorney before signing this release of claims.

Release

1.In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of November ___, 2020 (the “Employment Agreement”), by and
between Hervé Sedky (the “Executive”) and Emerald X, LLC, (the “Company”) (each
of the Executive and the Company, a “Party” and collectively, the “Parties”),
and solely for the purpose of Sections 1.2, 2.3(b), 2.4, and 8.1 of the
Employment Agreement, Emerald Holding, Inc., (“Parent”), the sufficiency of
which the Executive acknowledges, the Executive, with the intention of binding
the Executive and the Executive’s heirs, executors, administrators and assigns,
does hereby release, remise, acquit and forever discharge the Company and each
of its subsidiaries and Affiliates (the “Company Affiliated Group”), their
present and former officers, directors, executives, shareholders, insurers,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
Affiliates, or any termination of such employment, including claims (i) for
severance, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:

 

A.

rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

 

B.

the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

 

C.

claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

D.

rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

 

E.

rights granted to the Executive during the Executive’s employment related to the
purchase and/or grant of equity of Emerald Holding, Inc.

2.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.

3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.  

4.The Executive specifically acknowledges that the Executive’s acceptance of the
terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.

5.The Executive acknowledges that the Executive has been given a period of
twenty-one (21) days to consider whether to execute this Release.  If the
Executive accepts the terms hereof and executes this Release, the Executive may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release.  Any revocation within this period must
be submitted, in writing, to Angelique Carbo, Executive Vice President, People
and Culture (or her successor), Emerald X, LLC, 100 Broadway, 14th Floor, New
York, NY 10005, and must state: “I hereby revoke my acceptance of the Release of
Claims.”  The revocation must be either: (a) personally delivered to Angelique
Carbo (or her successor) within 7 calendar days after the day Executive signs
the Release; (b) mailed to Angelique Carbo (or her successor) at the address
specified above by First Class United States mail and postmarked within 7
calendar days after the day Executive signs the Release; or (c) sent by e-mail
to Angelique Carbo (or her successor) to her Company issued e-mail address; or
(d) delivered to Angelique Carbo (or her successor) at the address specified
above through a reputable overnight delivery service with documented evidence
that it was sent within 7 calendar days after the day Executive signed the
Release.  If no such revocation occurs, this Release shall become irrevocable in
its entirety, and binding and enforceable against the Executive, on the day next
following the day on which the foregoing seven-day period has elapsed.  If such
a revocation occurs, the Executive shall irrevocably forfeit any right to
payment of the Severance Amount and provision of the Medical Benefit
Continuation (as each is defined in the Employment Agreement), but the remainder
of the Employment Agreement shall continue in full force.

6.The Executive acknowledges and agrees that the Executive has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed or
caused to be filed, and is not presently a party to, any complaints, charges or
lawsuits against any Company



 

 

 

 

 



--------------------------------------------------------------------------------

 

Released Party with any governmental agency, court or tribunal.  The Executive
agrees to immediately withdraw or dismiss any complaints, charges or lawsuits
that she has filed or caused to be filed, or to which she is a party, against
any Company Released Party.  Solely with respect to the claims waived in this
Release, the Executive (a) agrees not to file or maintain any complaint, charge
or lawsuit against any Company Released Party and (b) agrees not to (i)
participate in, or encourage the pursuit of, any claims, or (ii) accept payment
from any litigation or threatened litigation against any Company Released Party,
unless compelled to testify pursuant to subpoena or order of a court of
competent jurisdiction.

7.THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED TO SEEK, AND
HAS HAD THE OPPORTUNITY TO SEEK, THE ADVICE AND ASSISTANCE OF AN ATTORNEY WITH
REGARD TO THIS RELEASE, AND HAS BEEN GIVEN A SUFFICIENT PERIOD WITHIN WHICH TO
CONSIDER THIS RELEASE.

8.The Executive acknowledges that this Release relates only to claims that exist
as of the date of this Release.

9.The Executive acknowledges that the severance payments and benefits the
Executive is receiving in connection with this Release and the Executive’s
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Company.

10.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

11.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.  For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

12.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

13.This Release may be executed in counterparts, both of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.  Signatures delivered by facsimile, email or pdf shall be deemed
effective for all purposes.

14.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.



 

 

 

 

 



--------------------------------------------------------------------------------

 

15.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Massachusetts without giving effect to the conflicts of law
principles thereof.  

16.Employee further affirms that he has timely been paid or has received all
compensation, wages, bonuses, commissions and benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions or benefits are due to him except as follows:

__________________________________________________________________________________________________________________________________________________________________________

 

 

 

 

[signature page follows]






 

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.

 

 

 

EMERALD X, LLC

 

 

By:

Name:

Title:  

 

 

 

 

EXECUTIVE

 

 

 

Hervé Sedky

 

 



 

 

 

 

 

